Citation Nr: 0408134	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  97-34 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently rated 40 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently rated 10 percent 
disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently rated 10 percent 
disabling.

4.  Entitlement to an increased evaluation for dysthymia, 
currently rated 30 percent disabling.  

5.  Entitlement to a total rating based on individual 
unemployability.

6.  Entitlement to an effective date prior to February 5, 
1997 for the 30 percent evaluation for dysthymia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  During the course of the appeal, the RO increased the 
evaluation for dysthymic disorder to 30 percent effective 
February 7, 1997, the date of the veteran's claim for 
increase.  However, as a 30 percent evaluation is not the 
maximum rating available for this disability, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).

In a statement submitted in November 2001, the veteran raised 
issues of service connection for a cervical spine disability, 
thoracic outlet disability, carpal tunnel syndrome, a 
cardiovascular disorder, a sinus condition, disability of the 
ankles and feet, a gastrointestinal condition, and a right 
shoulder disability.  As these issues are not before the 
Board at this time, they are referred to the RO.  

In his November 2001 statement, the veteran also requested an 
earlier effective date prior to February 1997 for the 
benefits granted by the September 2001 decision.  This is a 
Notice of Disagreement and the veteran is entitled to a 
Statement of the case.  See  Manlincon v. West, 12 Vet. App. 
238 (1999).

The issues of an increased rating for the lumbar spine and 
total rating based on individual unemployability are REMANDED 
to the RO via the Veterans Benefits Administration Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part. 


FINDINGS OF FACT

1.  The veteran's dysthymia is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to difficulty in understanding complex 
commands, impairment of memory, impaired judgment; 
disturbances in motivation and mood; and difficulty 
establishing and maintaining effective work and social 
relationships.

2.  The veteran's right knee chondromalacia, medically noted 
to involve degenerative joint disease, is manifested by 
objective evidence of flexion limited to no less than 80 
degrees, and extension no less than 120 degrees; the veteran 
subjectively complains of pain and instability.

3.  The veteran's left knee chondromalacia, medically noted 
to involve degenerative joint disease, is manifested by 
objective evidence of flexion limited to no less than 60 
degrees, and extension no less than 170 degrees; the veteran 
subjectively complains of pain and instability.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but no 
higher, for service-connected dysthymia have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9433 (2003).  

2.  The criteria for a rating greater than 10 percent for 
right knee chondromalacia have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5258, 
5260, 5261, 5262, 5299-5257 (2003).

3.  The criteria for a rating greater than 10 percent for 
left knee chondromalacia have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5258, 
5260, 5261, 5262, 5299-5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The decision of the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision on these issues was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a September 1997 rating decision denied 
increased evaluations for the issues of increased rating for 
dysthymia and right and left knee chondromalacia.  Only after 
that rating action was promulgated did the AOJ, on December 
26, 2001, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
417.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on December 26, 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Furthermore, when the RO issued a Supplemental Statement of 
the Case in September 2001, the actual text of the applicable 
regulation was provided.  In addition, after the December 
2001 notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was issued to the veteran 
in August 2003.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately one year from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In the instant case, the veteran has responded to all 
development requests, including appearing for examinations 
conducted in 1997, 2000, and 2003, and submitting SSA and 
private treatment reports.  Also, the veteran participated in 
a personal hearing conducted at the RO in 1998.  The veteran 
has not indicated that there was any outstanding evidence not 
already of record.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Increased Rating for Dysthymia

The service records show that the veteran was treated for 
depression in 1986.  Pursuant to filing his claim, several VA 
examinations were conducted in 1987, and dysthymic disorder 
was diagnosed.  By rating action of February 1988, service 
connection was established for dysthymic disorder, and a 10 
percent rating was assigned, effective November 14, 1986.

Records from the veteran's private psychiatrist, covering a 
period from 1996 to 1998, reflect reports of the severity of 
the veteran's major depression.  One entry from 1996 includes 
findings of forgetfulness, isolation, lack of energy, and 
"desire of dying", worries of becoming an invalid due to 
his physical disabilities, not feeling like a man, lack of 
intimacy, and constant anhedonia.  

In November 1997, the veteran's private psychiatrist 
completed an assessment in support of the veteran's SSA 
disability claim.  He rated the veteran's ability to follow 
work rules, relate to coworkers, deal with the public, use 
judgment with the public, interact with supervisors and 
maintain attention/concentration as fair.  He rated the 
veteran's ability to deal with stress and function 
independently as poor.  He commented that the veteran was 
irritable and hostile and that he had faulty interpersonal 
relations, low tolerance and low frustration level.  The 
psychiatrist rated the veteran's ability to understand and 
carry out complex job instructions as poor, and rated his 
ability to follow detailed and simple instructions as fair.  
Memory impairment and a low tolerance level were noted.  He 
rated the veteran's ability to maintain his personal 
appearance and demonstrate reliability as fair, and rated his 
ability to behave in an emotionally stable manner and relate 
predictably in social situations as poor.  The psychiatrist 
commented that the veteran had scarce tools to deal with 
daily life situations, poor memory and retention, and no 
industrial and social adaptabilities.  

In an August 1998 letter, the veteran's wife reported that 
the veteran spent most of his time frustrated, ill tempered 
and feeling useless.  

At a March 1997 VA examination, the examiner observed that 
the veteran was aware of the interview situation and in full 
contact with reality.  His answers were relevant, coherent 
and logical and he did not show abnormal tremors, tics or 
mannerisms.  He was primarily preoccupied with his ability to 
provide for his wife and handle a debt.  He was not overtly 
suicidal.  The veteran described himself as impulsive and 
having ideas of taking his wife away.  He made reference to 
being irritable, ill humored and mostly isolated.  His affect 
was adequate to the emotional content.  His mood was 
depressed and worried.  The veteran was oriented in person, 
place and time.  Memory was preserved.  Intellectual 
capacities were maintained and judgment fair.  Insight was 
very poor.  The examiner considered the veteran mentally 
competent to handle VA funds.  The examiner diagnosed 
dysthymia with strong somatization features.  

In a November 1997 addendum to a March 1997 report, the 
veteran's private physician reported that the veteran had 
continued psychiatric treatment without sustaining minimal 
improvement.  He continued to be markedly depressed, ill-
humored, secluded, without interpersonal relationships and in 
constant anhedonia.  The physician further commented that the 
veteran did not have any industrial and social 
adaptabilities.  The physician determined that the veteran's 
overall prognosis was very severe and predicted that overall 
improvement was unlikely to occur.  

Of record is a January 1998 decision of the Social Security 
Administration (SSA) granting disability benefits to the 
veteran.  The SSA listed the veteran's various physical 
limitations as findings in that decision.  

In an August 1998 hearing at the RO, the veteran testified 
that he started seeing a psychiatrist in 1996.  His 
psychiatrist testified that he agreed with the VA examiner's 
findings of March 1997, but did not agree with the diagnosis.  
The veteran's psychiatrist opined that the symptoms were 
those of major depression and not dysthymia.  He also 
disputed the finding that the veteran's memory was good.  He 
reported that when he performed the evaluation for SSA, the 
veteran displayed all of the symptoms described by the VA 
examiner.  He also connected the veteran's depression to his 
physical disabilities, and opined that the condition will 
worsen over the years given this link.  The psychiatrist 
opined that the veteran should have been assigned a Global 
Assessment of Functioning (GAF) Scale score of 40 because of 
suicidal and homicidal ideations reportedly noted by the VA 
examiner.  He further noted that the suicidal ideations were 
related to his physical conditions.  He also disputed the VA 
examiner's finding of substance abuse.  The psychiatrist 
stated that the veteran's symptoms include depression, 
sleeplessness, bad mood, always alone, irritable, does not 
bear anything, and forgetful.  He also stated that the 
veteran could not handle his own funds because he does not 
leave his home due to physical disabilities.  The veteran's 
representative argued that a 70 percent rating should be 
assigned.  

VA records dated from 1998 to 2000 reflect the veteran's 
ongoing participation in group therapy and anger management 
sessions, as well as individual therapy sessions.  The 
records reflect findings of depressed mood.  The examiners 
observed that the veteran was coherent, relevant, dressed in 
clean clothes, and well oriented.  It was also reported that 
judgment and insight were fair.  The examinations did not 
show that the veteran experienced delusions or hallucinations 
or had suicidal or homicidal thoughts or ideas.  

At an October 2000 VA examination, the veteran reported that 
he was retired from the Postal Service, based on his physical 
and neuropsychiatric disabilities.  It was noted that the 
veteran had been prescribed Paxil and Trazodone.  When 
questioned about his alcohol intake, the veteran denied 
drinking.  The examiner observed that the veteran was 
casually dressed and adequately groomed.  He was alert, aware 
of the interview and in contact with reality.  There was no 
evidence of delusions, hallucinations, and active suicidal 
and homicidal ideations.  The veteran complained that his 
relationship with his wife had deteriorated due to her work.  
He reported problems with irritability, isolation, and 
spending the day under the effects of medication.  His affect 
was adequate and mood somewhat depressed.  He was oriented in 
person, place and time.  Memory and intellectual functioning 
were adequate.  Judgment was fair and insight was poor.  The 
examiner found the veteran mentally competent to handle VA 
funds.  The examiner diagnosed dysthymia and dependent 
personality characteristics.  A GAF score of 55 to 60 was 
assigned.  

In a September 2001 rating decision, the RO increased the 
evaluation for dysthymic disorder to 30 percent effective 
from February 1997.  

At a January 2003 VA examination, the veteran was alert and 
oriented in all three spheres.  He did not make a great 
effort to give proper answers with respect to his address and 
telephone number.  Affect was constricted.  His attention and 
concentration were good.  His memory was fair.  The veteran's 
speech was clear and coherent.  He was not hallucinating, and 
was not suicidal or homicidal.  Insight and judgment were 
fair.  He exhibited good impulse control.  The examiner found 
the veteran competent to handle VA funds.  Dysthymia was 
diagnosed and a GAF score of 65 was assigned.  

Currently, service connection is in effect for dysthymic 
disorder, rated 30 percent disabling under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9433 (2003).  Diagnostic 
Code 9433 contemplates dysthymic disorder.  A 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM IV), a GAF score of 41-50 is defined in the DSM 
IV as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51-
60 indicates moderate difficulty in social, occupational, or 
school functioning.  Although the GAF score does not neatly 
fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score. 

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

On VA examinations conducted in 1997 and 2000 and in the 
treatment reports, a findings of depressed mood, 
irritability, sleep disturbance, impairments of judgment; 
disturbances in mood and motivation; and difficulty 
maintaining effective work and social relationships were 
consistently noted.  Furthermore, there appears to be some 
impairment of memory.  For instance, the veteran's memory was 
considered preserved at VA examination in 1997, adequate on 
the VA examination of October 2000 and fair on the VA 
examination of January 2003.  Moreover, the veteran's private 
psychiatrist, in records and testimony, noted that the 
veteran was forgetful, displayed lack of energy, had 
difficulty understanding both simple and complex 
instructions, had faulty and hostile interpersonal relations.  
Based on the evidence set forth above, the Board concludes 
that the veteran's symptoms more nearly approximate the 
criteria for a 50 percent evaluation for dysthymia.  
38 C.F.R. § 4.7.

However, although the veteran's private psychiatrist opined 
that the veteran's degree of disability was 70 percent, the 
recorded clinical findings do not show that the veteran 
suffers from the various symptoms listed among the criteria 
used to assign a 70 percent rating.  The psychiatrist did 
note the veteran's "desire of dying" in one treatment 
record.  However, the remaining records submitted by this 
psychiatrist, including the evaluation completed for SSA, did 
not include further references to or treatment for suicidal 
ideation.  The VA treatment records and examination reports 
do not show findings of suicidal ideation, contrary to the 
psychiatrist's testimony of such findings in the March 1997 
VA examination report.  Therefore, it is reasonable to find 
that the psychiatrist's entry in the record appears to have 
been something mentioned in passing, and not an ongoing 
problem associated with the veteran's service-connected 
psychiatric disability.  

The preponderance of the evidence is against an evaluation in 
excess of 50 percent.  There is no evidence of obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene.  His thought processes were 
intact and there were no findings of delusions, 
hallucinations, or suicidal or homicidal ideations.  While 
there is some memory difficulty noted, most recent 
examination found no gross impairment of memory.  

Furthermore, the Board notes that the evidence does not 
indicate that the veteran exhibits symptoms attributed to 
dysthymia that would warrant a total evaluation.  The 
evidence of record does not support a finding that there is 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  Neither the veteran nor the examiners have 
identified totally incapacitating symptoms bordering on gross 
repudiation of reality.  He has never demonstrated gross 
impairment of thought processes or communication, or grossly 
inappropriate behavior.  

Here, the preponderance of the evidence is against the claim 
for an evaluation in excess of 50 for dysthymia; therefore 
the application of the benefit of the doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 2002) is 
inappropriate in this case.

Increased Rating for Right and Left Knee Disabilities

The service medical records document complaints of and 
treatment for right and left knee disorders.  A VA 
examination was conducted in July 1987, and revealed 
tenderness, crepitus and a full range of motion.  Service 
connection was established for right and left chondromalacia 
patella.  Each knee was assigned a 0 percent rating, 
effective November 14, 1986.

Osteoarthritis of the knees was noted in a September 1994 
private medical record.  In a February 1995 report, a private 
physician reported that the veteran had been evaluated since 
December 1994 for right knee pain.  Arthroscopic surgery was 
performed since conservative treatment had been unsuccessful.  
He was undergoing physical therapy.  

On VA examination of November 1994, the range of motion for 
both knees was 0 to 140.  There was no instability.  Crepitus 
was present on the right and severe on the left.  There was 
severe instability medially upon stress valgus.  Lateral 
instability was not found on stress valgus.  Anterior or 
posterior instability was not on the drawer test.  There was 
no tenderness to palpation.  Degenerative joint disease was 
shown on x-rays.  The examiner diagnosed patellar tendonitis.  

In an April 1995 letter, the veteran's private physician 
recommended the use of a satchel car to minimize the knee 
strain associated with the veteran's duties as a mail 
carrier.  

By rating action of September 1995, an increased rating of 10 
percent was assigned for each knee.  The rating became 
effective on September 19, 1994.

In October 1996, the veteran underwent a right knee 
arthroscopy due to a meniscal tear.  

Private records dated in January 1997, reflect findings of 
crepitus of both knees, as well as patellofemoral compression 
and positive patellofemoral tests.  Ligament instability was 
not shown.  The veteran was not able to kneel or climb 
stairs.  The right knee demonstrated a range of motion of 5 
to 130 degrees, and the left knee demonstrated 0 to 135 
degrees range of motion.  The physician noted the veteran's 
problems with employment due to physical demands.  In another 
record, dated in January 1997, the physician noted that 
episodes of effusion and pain had continued since surgery and 
physical therapy.

On a VA examination of March 1997, the left knee flexed 60 
degrees and extended 170 degrees.  The right knee flexed 80 
degrees and extended 120 degrees.  There was crepitus in both 
knees on range of motion testing.  The examiner also found 
tenderness on the medial side of the right and on the lateral 
side of the left.  The examiner diagnosed chondromalacia.  

A July 1997 private evaluation shows that an examiner 
determined that the veteran was unable to work due to various 
physical disabilities, including pain and weakness of the 
right knee.  On a VA examination of July 1998, the examiner 
noted that the veteran had undergone several right knee 
surgeries and that he was to undergo a left total knee 
replacement.

During a personal hearing in August 1998, it was argued that 
the veteran should receive 30 percent for both knees.

VA records, dated in August and September 1998, show that the 
veteran had been given Canadian crutches due to his back, 
carpal tunnel syndrome and knees.  A wheelchair was noted in 
an August 1998 VA record.

When seen in August 1998, a VA physician determined that the 
examination was negative for swelling, effusion, pain, joint 
line pain, or gross instability.  Active range of motion for 
the left knee was 0 to 90, and passive range of motion was 0 
to 120.  Active range of motion for the right was 0 to 110 
and passive range of motion was 0 to 120.  The examiner noted 
bilateral degenerative joint disease.  On a visit in August 
1999, the examination was positive for crepitus and 
instability was not found.  Range of motion was limited to 0 
to 120 degrees.  In February 2000, right knee range of motion 
was 5 to 95 degrees and left knee motion was 0 to 90 degrees.  
There was no instability, effusion or atrophy.  Varus was 
mild on the left.  The examiner diagnosed degenerative joint 
disease. 

A VA examination was conducted in October 2000.  The veteran 
complained of pain and instability.  Precipitating factors 
included climbing stairs and squatting.  There was no history 
of dislocation or subluxation.  There were no constitutional 
symptoms of inflammatory arthritis.  The knees demonstrated 0 
to 130 degrees range of motion, as well as 120 to 130 degrees 
flexion.  There was tenderness on palpation on the bilateral 
joint lines and bilateral medical and lateral patellar 
facets.  Patellar grind test was positive bilaterally.  
Crepitation was positive bilaterally.  Lachman, anterior 
drawer and posterior drawer were negative.  Valgus varus 
stress was negative.  McMurray test was negative.  The 
veteran's gait was arthralgic.  He ambulated with one point 
cane in the right hand.  There was no ankylosis.  X-rays of 
August 2000 revealed degenerative joint disease involving the 
patella with evidence of narrowing of the medial knee joint 
compartment.  The examiner diagnosed bilateral chondromalacia 
patella.  

Bilateral chondromalacia patella and bilateral degenerative 
joint disease were noted on a VA examination of January 2001.  

A VA examination was conducted in January 2003.  The veteran 
complained of pain, which had become worse since the last 
examination.  He also complained of cracking, stiffness, 
numbness at the knees, swelling and giving way.  There had 
not been any periods of flare up of joint disease.  Also, 
there had not been any functional impairment or limitation of 
motion during flare-ups.  He was using braces on both knees.  
There had not been any episodes of recurrent dislocation or 
recurrent subluxation.  The examiner did not find 
inflammatory arthritis.  The veteran needed assistance to 
dress his lower extremities.  He was not using a prosthesis, 
crutch or brace.  Range of motion for the right knee was 0 to 
100 and was 0 to 105 for the left knee.  The veteran 
complained of pain on range of motion testing.  There was 
tenderness to palpation of the medial lateral joint line and 
at bilateral patellar facets.  The anterior drawer and valgus 
varus stress tests were negative.  The positive patellar test 
was positive and the McMurray's test was painful.  The knees 
were stiff.  Regarding his gait, the veteran was using 
lofstrand crutches.  There was no ankylosis.  Inflammatory 
arthritis was not shown.  An MRI of September 2001 revealed 
meniscal tears bilaterally.  The examiner diagnosed 
chondromalacia patella bilaterally with degenerative joint 
disease and tendonitis.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, it has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  As the veteran is not in receipt of the 
maximum schedular evaluation under all applicable Diagnostic 
Codes involving limitation of motion, the factors of DeLuca 
are for application.  

Service connection is currently in effect for chondromalacia 
patella of both knees, each rated 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5257 (2003).  Diagnostic Code 5003 contemplates degenerative 
arthritis, and Diagnostic Code 5257 contemplates impairment 
of the knee manifested by recurrent subluxation or lateral 
instability.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  

Under Diagnostic Code 5257, slight knee impairment is rated 
10 percent disabling.  A 20 percent rating is assigned for 
moderate knee impairment, and a maximum rating of 30 percent 
is assigned for severe knee impairment.  

Here, the Board finds that the disability picture presented 
does not involve the criteria considered when applying 
Diagnostic Code 5257.  The evidence of record does show that 
the veteran has complained of instability, but the clinical 
findings are negative with regard to subluxation or lateral 
instability.  For example, on VA examinations of October 2000 
and January 2003, the veteran's use of braces and a cane were 
noted, but the examiners determined that there had not been a 
history of recurrent dislocation or recurrent subluxation.  
Hence, Diagnostic Code 5257 does not appear applicable in the 
instant case.  Even if so, there is no indication that the 
degree of disability involving instability and subluxation 
results in moderate impairment, which is required for a 20 
percent rating under that diagnostic code.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Here, the clinical findings of record clearly demonstrate 
that the assignment of a rating under Diagnostic Code 5003 
for degenerative arthritis would be appropriate.  The medical 
records associated with the claims file include various x-ray 
reports detailing findings of degenerative joint disease.  
Therefore, the Board finds that rating the disability under 
Diagnostic Code 5003, for arthritis, is appropriate in this 
instance, as he has been diagnosed with the condition.

The diagnostic codes that contemplate limitation of motion 
include Diagnostic Code 5256 (ankylosis of the knee), 
Diagnostic Code 5260 (limitation of flexion), and Diagnostic 
Code 5261 (limitation of flexion).

Diagnostic Code 5256 provides a minimum rating of 30 percent 
for knee ankylosis at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees.  On VA 
examinations of October 2000 and January 2003, the examiners 
specifically noted that there was no ankylosis.  Furthermore, 
given the ranges of motion recorded in the medical 
examination and treatment reports in the claims file, as well 
as the more recent assessments regarding the degree of right 
and left knee function and motion, the disability at issue 
does not involve ankylosis, and any limitation demonstrated 
has not been described as comparable to ankylosis.  
Therefore, Diagnostic Code 5256 will not be applied.  

Under Diagnostic Code 5260, a 0 percent rating is assigned 
for flexion limited to 60 degrees.  A 10 percent rating is 
assigned for flexion limited to 45 degrees, and a 20 percent 
rating is assigned for flexion limited to 30 degrees.  The 
pertinent examinations of record have revealed right knee 
flexion ranging from 80 to 170 degrees, and left knee flexion 
ranging from 60 to 130 degrees.  Clearly, such findings do 
not show the degree of limitation required for a rating 
greater than 0 percent under Diagnostic Code 5260.  

Diagnostic Code 5261 provides a 0 percent rating for 
extension limited to 5 degrees.  A 10 percent rating is 
assigned for extension limited to 10 degrees and a 20 percent 
rating for extension limited to 15 degrees.  In the instant 
case, the collective medical evidence of record include 
clinical findings of right knee extension ranging from 0 to 
120 degrees and left knee extension ranging from 0 to 170 
degrees, definitely not the degree of limitation required for 
a rating greater than 0 percent under Diagnostic Code 5261.  

As stated, under Diagnostic Code 5003, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  The 
Board finds that, in this case, the currently assigned 10 
percent rating is appropriate even when considering 
functional loss due to pain and other factors as discussed in 
DeLuca.

The medical evidence of record, including the veteran's 
statements, clearly reflects the veteran's complaints of 
pain.  When examined in 2003, the examiner noted that the 
veteran complained of pain on range of motion testing.  
However, the extent to which pain limits the veteran's motion 
is contemplated in the current 10 percent evaluation.  See 38 
C.F.R. § 4.59 (2003).  Further, there is no showing that the 
veteran experiences any functional loss in addition to that 
shown due to weakness, fatigability, or incoordination, nor 
is there any evidence greater limitation of motion due to 
pain on use, to include during flare-ups.  In this regard, 
the VA examiner of January 2003 reported that there was no 
functional impairment or limitation of motion during flare-
up, and that there had not been periods of flare-up of joint 
disease.  Therefore, there are no indications that the 
veteran's pain is productive of limited motion greater than 
that demonstrated on examination.

As indicated above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available Diagnostic Codes and the 
medical evidence of record, the Board finds that Diagnostic 
Codes other than 5003, do not provide a basis to assign an 
evaluation higher than the 10 percent rating currently in 
effect for each knee.

Furthermore, the Board finds that, even with consideration of 
functional loss due to pain, there is no other diagnostic 
code pursuant to which an evaluation higher than 10 percent 
is assignable.  In the absence of evidence of, or of 
disability comparable to, dislocation of the semilunar 
cartilage, or impairment of the tibia and fibula, evaluation 
under Diagnostic Code 5258 and 5262, respectively, is not 
warranted.

Finally, the Board finds no basis for grants of separate 
ratings for arthritis and instability of the right knee in 
this case.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  As indicated 
above, while the a 10 percent rating under Diagnostic Code 
5003 is appropriate, there are no findings which support the 
application of Diagnostic Code 5257; hence, the Board finds 
that the record present no medical basis for assignment of 
separate ratings under these diagnostic codes.

Extraschedular Ratings

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

The evidence of record does include the veteran's arguments 
and his psychiatrist's statements that the veteran's 
psychiatric disability contributed to the veteran's 
unemployability.  The record also includes commentary from 
physicians regarding the impact of the knee disabilities on 
the veteran's ability to perform his duties as a mail 
carrier.  However, the favorable SSA disability determination 
shows that the decision was primarily based on the veteran's 
multiple physical disabilities.  Overall, marked interference 
with employment (i.e., beyond that contemplated in the 
assigned rating) is not shown.  Additionally, the record 
consists of treatment reports and VA examination reports that 
include findings regarding the symptoms and manifestations of 
the veteran's psychiatric and bilateral knee disability.  
These records do not indicate or contain references to 
frequent hospitalization for treatment of these disabilities.  
Moreover, the veteran's psychiatric and bilateral knee 
disabilities are not otherwise shown to render impractical 
the application of the regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent evaluation, but no more, for dysthymia is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.

Entitlement to a rating greater than 10 percent for right 
knee degenerative joint disease has not been established, and 
the appeal is denied.

Entitlement to a rating greater than 10 percent for left knee 
degenerative joint disease has not been established, and the 
appeal is denied.  


REMAND

The veteran's chronic lumbar fibromyositis is rated 40 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003), which contemplates limitation of 
lumbar spine motion.  The Board notes that amendments have 
been made to the criteria used to rate disabilities of the 
spine.  The criteria used to rate intervertebral disc 
syndrome under Diagnostic Code 5293 were amended and took 
effect on September 23 2002.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  In addition, the criteria for evaluating 
disabilities of the spine were revised again and became 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  However, it does not appear that the 
amended criteria were considered or applied in this case, as 
the rating actions and Supplemental Statements of the Case 
issued since the date of the amendments do not include the 
new criteria.  

Application of the recently amended rating criteria may 
necessitate a VA rating examination.  In developing the case, 
it is essential to obtain medical findings that are stated in 
terms conforming to the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  A thorough and 
contemporaneous examination should include the examiner's 
access to the veteran's medical history, in order to assess 
to all applicable rating criteria, thereby enabling the 
examiner to describe the veteran's symptoms in terms 
consistent with the rating criteria.  

As the matter of entitlement to a total rating based on 
individual unemployability is inextricably intertwined with 
the other issues that are the subject of this remand, the 
Board will defer that issue until the development of the 
remaining increased rating issues are completed.  The Court 
has held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

It is further noted that in February 2004, the veteran 
submitted evidence directly to the Board in relation to his 
lumbar spine and total rating claims.  However, the evidence 
was submitted without the proper waiver of Agency of Original 
Jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2003). 

As noted in the Introduction, the claim of an earlier 
effective date for benefits granted February 5, 1997 has been 
technically pending since the veteran's notice of 
disagreement in November 2001.  He is entitled to a statement 
of the case on this issue.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in her possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  After completion of the above action, 
the VBA AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and severity of his 
lumbar spine disability.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review in the examination report.  

All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner should conduct 
range of motion testing, specifying the 
range of the lumbar spine.  Additionally, 
the examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected lumbar 
spine disability upon the veteran's 
ordinary activity and on how it impairs 
him functionally, particularly in the 
work place, and specifically, the degree 
of functional loss, if any, resulting 
from pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination, 
as contemplated by 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003).  The VA examiner 
should be provided with copies of, the 
old, September 2002, and September 2003 
versions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

All findings, opinions and bases 
therefore should be set forth in detail.  
The examiner should state the findings in 
terms consistent with the applicable 
criteria, including the old and revised 
criteria used to rate spine disabilities.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and the 
consequences for failure to report for a 
VA examination without good cause.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim 
to include consideration of the all of 
the revisions and amendments to 
Diagnostic Code 5293 and any other 
applicable diagnostic code.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



